Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 1 of 17




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                        CASE NO.: 1:21-CV-22609

  JOHNNY E. POOLE,
  For himself and others similarly situated,

        Plaintiff(s),

  vs.

  KRATOS LOGISTICS LLC,
  MIGUEL ANGEL RODRIGUEZ, and
  DANIEL CAMEJO,

       Defendants.
  ______________________________/

                                               COMPLAINT

        Plaintiff, Johnny E. Poole, for himself and others similarly situated, through his undersigned

  counsel and sues Defendants, Kratos Logistics LLC, Miguel Angel Rodriguez, and Daniel Camejo,

  for unpaid/underpaid overtime wages as follows:

                                   Parties, Jurisdiction, and Venue

          1.       Plaintiff, Johnny E. Poole, was and is a resident of Miami-Dade County,

  Florida, at all times material, and he is sui juris.

          2.       Plaintiff was an hourly employee of Defendants, as the term “employee” is defined

  by 29 U.S.C. §203(e).

          3.       Plaintiff was a non-exempt employee of Defendants.

          4.       Plaintiff consents to participate in this lawsuit.

          5.       Defendant, Kratos Logistics LLC, is a Florida for-profit limited liability

  corporation that has at all times material conducted its “last mile” local delivery business in Miami-

                                                         1

                    135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 2 of 17




  Dade County, Florida, delivering packages for Amazon.com from one or more warehouses in

  South Florida. Kratos Logistics LLC is sui juris. Kratos Logistics LLC identifies its principal place

  of business as 3120 S.W. 186th Terrace, Miramar, FL 33029.

         6.      Defendant, Miguel Angel Rodriguez, was and is a managing member of the

  corporate Defendant during the relevant time period. He ran its day-to-day operations, had

  supervisory authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s

  wages. He is sui juris and resides at 3120 S.W. 186th Terrace, Miramar, FL 33029.

         7.      Defendant, Daniel Camejo, was and is a managing member of the corporate

  Defendant during the relevant time period. He also ran its day-to-day operations, had supervisory

  authority over Plaintiff, and was partially or totally responsible for paying Plaintiff’s wages. He is

  sui juris and resides at 1269 Chenille Circle, Weston, FL 33327.

         8.      Defendants were Plaintiff’s employer(s), as the term “employer” is defined by 29

  U.S.C. §203 (d).

         9.      Venue is proper pursuant to 28 U.S.C. §1391(b)(ii) because Defendants transact

  business in this District, employed the Plaintiff in this District, and because most of the actions

  complained of occurring within this District.

         10.     This Court has original jurisdiction over Plaintiff’s federal question claim pursuant

  to 28 U.S.C. §1331 and 26 U.S.C. §201, et seq. and supplemental/pendent jurisdiction over the

  related Florida state law claims.

         11.     All conditions precedent have been satisfied by Plaintiff or waived by Defendants.

         12.     Plaintiff retained the undersigned counsel and agreed to pay a reasonable fee for all

  services rendered.


                                                    2

                  135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 3 of 17




                    COUNT I – FLSA MINIMUM WAGE VIOLATION(S)
                               (Against All Defendants )

       Plaintiff, Johnny E. Poole, for himself and others similarly situated, reincorporates all

  preceding paragraphs as though set forth fully herein and further alleges as follow:

                                 FLSA Jurisdictional Allegations

         13.     Defendants regularly employed two or more employees for the relevant time period

  that handled goods or materials that travelled through interstate commerce, or used

  instrumentalities of interstate commerce, thus making Defendants’ business an enterprise covered

  by the Fair Labor Standards Act.

         14.     Defendants have been at all times material engaged in interstate commerce in the

  course of their performing “last mile” local delivery of merchandise that arrived from locations

  outside of the State of Florida for online transactions completed through Amazon.com to locations

  within South Florida.

         15.     Defendants engage in interstate commerce in the course of their use of motor

  vehicles that were manufactured and/or assembled outside of the State of Florida and maintained

  with materials and supplies from outside of the State of Florida while performing “last mile” local

  delivery of packages originating from outside of the State of Florida on behalf of Amazon.com, a

  foreign corporation, to locations within South Florida

         16.     Furthermore, Defendants engage in interstate commerce in the course of their

  regular and routine receipt of payments from Amazon.com, an out-of-state payors.

         17.     Defendants utilize computers, telephones, phone systems, computers, computer

  networking equipment, computer software, vehicles, paper, printer and copier toner, and other

  materials and supplies to engage in interstate commerce.

                                                   3

                  135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                TEL 305.230.4884 FAX 305.230.4844
                                      www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 4 of 17




          18.    Defendants’ annual gross revenues derived from this interstate commerce are

  believed to be in excess of $500,000.00 for the relevant time period and/or exceeding $125,000

  for each relevant fiscal quarter.

                                    Allegations Concerning Plaintiff

          19.    Plaintiff worked for Defendants as a delivery driver on March 14, 2021 to May 12,

  2021.

          20.    To the extent that records exist regarding the exact dates of Plaintiffs’ employment

  exist, such records are in the exclusive custody of Defendants

          21.    Plaintiff’s work for Defendants was actually in or so closely related to the movement

  of commerce while he worked for Defendants that the Fair Labor Standards Act applies to

  Plaintiff’s work for Defendants.

          22.    Plaintiff transported merchandise designated by and for Defendants that originated

  from locations outside of the State of Florida for local deliveries in vehicles weighing less than

  10,000lbs.

          23.    Plaintiff   also     regularly   and       routinely   transmitted   electronic   package

  tracking/delivery information outside of the State of Florida back to Amazon.com using a wireless

  handheld device, such that he regularly and routinely engaged in interstate commerce.

          24.    Defendants offered to pay an hourly rate of pay Plaintiff for each hour worked.

          25.    Defendants required that Plaintiff undergo training for four days, including from

  March 14-18, 2021.

          26.    Defendants did not require Plaintiff to clock in/out for the hours that he spent

  training for them.


                                                        4

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 5 of 17




            27.   Defendants failed and refused to pay Plaintiff for the hours that he spent training

  from March 14-18, 2021.

            28.   The federal minimum wage was set at $7.25 per hour at all times material to this

  action.

            29.   Defendants’ failure to pay Plaintiff for all of the hours that he spent in training

  violated the FLSA by failing to ensure that Plaintiff received at least a minimum wage for the work

  her performed during those days.

                                     Collective Action Allegations

            30.   During the past three years, Defendants employed more than 20 “last mile” local

  delivery drivers.

            31.   Defendants required all of their “last mile” local delivery drivers to attend the

  mandatory training sessions.

            32.   Defendants failed and refused to pay its other similarly situated local delivery drivers

  for the mandatory training that they attended.

            33.   Plaintiff brings this as a collective action pursuant to 29 U.S.C. § 216(b) on behalf

  of himself and all other similarly-situated individuals who are part of the following class:

        All persons who were by employed by or engaged by Kratos Logistics LLC, Miguel Angel
        Rodriguez, and Daniel Camejo, or who were otherwise employed or engaged by Kratos
        Logistics LLC, Miguel Angel Rodriguez, and Daniel Camejo, in the position of “Delivery
        Driver” and/or in any substantially similar position, who were paid on an hourly basis, at
        any time during the three years prior and up through the filing of this Complaint.

            34.   These individuals are referred to as the “FLSA Class”, the “Collective”, or “FLSA

  Class Members.”




                                                     5

                      135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                    TEL 305.230.4884 FAX 305.230.4844
                                          www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 6 of 17




         35.      The purported Collective includes the “last mile” local delivery drivers who worked

  for Defendants during the past three years, who were not paid at least the federal minimum wage

  for all hours worked during training, and who were subject to the same pay practices as Plaintiff.

         36.      Plaintiff performed the same type of work under the same procedures, rules, and

  regulations, as a class Defendants’ other similarly situated delivery driver-employees.

         37.      Defendants agreed to pay Plaintiff and the other similarly situated current and

  former employees of Defendants an hourly rate of pay.

         38.      The class of similarly situated “last mile” local delivery drivers employed by

  Defendants who may become Plaintiffs in this action are current and former employed “last mile”

  local delivery drivers of Defendants who are and who were subject to the payroll practices and

  procedures of Defendants

         39.      The class of similarly “last mile” local delivery drivers employed by Defendants are

  readily identifiable from records maintained by Defendants and necessarily will present legal and

  factual issues which are nearly the same, if not identical to those presented by Plaintiffs.

         40.      The similarly situated employees are known to Defendants and can be located

  through Defendants’ records.

         41.      Notice should be sent to the collective pursuant to 29 U.S.C. §216(b).

         42.      Collective Action treatment of Plaintiff’s FLSA claim is appropriate because he and

  the FLSA Class were subjected to the common business practices referenced in this Count, and

  the success of his FLSA claim depends on the resolution of common issues of law and fact,

  including, inter alia, whether Defendants’ companywide practices resulted in their failing to

  properly compensate the FLSA Class Members at or above the FLSA minimum wage rate for all

  hours worked.
                                                    6

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 7 of 17




          43.     Defendants engaged in a practice of willfully and intentionally refusing to pay

  Plaintiff and the class of similarly situated local delivery drivers even a minimum wage for all of the

  hours that they worked during the relevant time period by not paying them at all for several weeks

  of work.

          44.     Defendants either knew from prior experience or recklessly failed to investigate

  whether their failure to pay Plaintiffs and their other similarly situated local delivery drivers a

  minimum wage for each of the hours worked during the relevant time period violated the FLSA

  and then failed to timely correct their violation.

          45.     Plaintiff and the class of their other similarly situated local delivery drivers are

  entitled to a back pay award of minimum wages for all unpaid hours worked, plus an equal amount

  as liquidated damages, plus all attorneys’ fees and costs.

          WHEREFORE Plaintiff, Johnny E. Poole, demands the entry of a judgment in his favor

  and against Defendants, Kratos Logistics LLC, Miguel Angel Rodriguez, and Daniel Camejo,

  jointly and severally, after trial by jury, and as follows:

                  a.      Designating this action as a collective action by Johnny E. Poole on behalf
                          of the Collective he represents pursuant to the Fair Labor Standards Act
                          claims, issuing notice pursuant to 29 U.S.C. § 216(b) to all similarly situated
                          members of the FLSA opt-in Collective apprising them of the pendency of
                          this action, which will permit them to assert timely FLSA claims in this
                          action by filing individual consent to sue forms pursuant to 29 U.S.C.
                          § 216(b), and equitably tolling the statute of limitations from the date of filing
                          this Complaint until the expiration of the deadline for filing consent to
                          sue/join forms pursuant to 29 U.S.C. § 216(b);

                  b.      Designating Plaintiff as the representative for the Collective;

                  c.      Designating the undersigned as counsel for the Collective;

                  d.      Awarding Plaintiff and the Collective unpaid minimum wages and an
                          additional equal amount as liquidated damages, pursuant to 29 U.S.C. §
                          216(b);

                                                       7

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 8 of 17




                  e.      Issuing a declaratory judgment that the practices complained of herein are
                          unlawful under the FLSA, 29 U.S.C. §§ 201 et seq.;

                  f.      Issuing an injunction prohibiting Defendants from continued unlawful
                          practices, policies and patterns set forth herein;

                  g.      Awarding pre-judgment and post-judgment interest as provided by law;

                  h.      Awarding reasonable attorneys’ fees and costs;

                  i.      Declaring Defendants to be in willful violation of the minimum wage
                          provisions of the FLSA; and

                  j.      Awarding such other and further relief that this Court deems appropriate.

                              COUNT II – BREACH OF CONTRACT
                              (AGAINST KRATOS LOGISTICS LLC)

          Plaintiff, Johnny E. Poole, re-incorporates and re-alleges paragraphs 1 through 12 as

  though set forth fully herein and further alleges as follows:

          46.     Through this claim, Plaintiff seeks recovery of the “pure gap time” wages that he

  and the others similarly situated earned, but did not receive, from Defendant, Kratos Logistics

  LLC.1 See e.g., Jernigan v. 1st Stop Recovery, Inc., 2017 WL 3682332 (M.D. Fla. Aug. 25, 2017) (citing

  Davis v. Abington Memorial Hosp., 765 F.3d 236, 244 (3d Cir. 2014); Botting v. Goldstein, 2015 WL

  10324134 (S.D. Fla. Dec. 21, 2015); Lundy v. Catholic Health Sys. of Long Island, Inc., 711 F. 3d 106

  (2d Cir. 2013); and Monahan v. Cty. Of Chesterfield, Va., 95 F.3d 1263, 1280 (4th Cir. 1996).)

          47.     Plaintiff seeks to certify a Class of the following persons:

          All persons who worked for Defendant, Kratos Logistics LLC, within the past two (2) years
          as a local delivery driver and who did not receive their wages for the time spent during
          training.




  1        Thrower v. Peach County, Georgia, Bd. of Educ., 2010 WL 4536997, at *4 (M.D. Ga. Nov. 2, 2010) (“In
  the wage and hour world, this time between scheduled hours and overtime hours is known as ‘pure gap
  time’.”)
                                                       8

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 9 of 17




         48.       Subject to additional information obtained through further investigation and

  discovery, the foregoing definition of the Class may be expanded or narrowed by amendment or

  amended complaint. Specifically excluded from the Class are Defendant, Kratos Logistics LLC,

  its officers, managing members, directors, agents, trustees, parents, children, corporations, trusts,

  representatives, employees, principals, servants, partners, joint venturers, or entities controlled by

  this Defendant, and their heirs, successors, assigns, or other persons or entities related to or

  affiliated with this Defendant and/or its officers and/or directors, or any of them; the Judge

  assigned to this action, and any member of the Judge’s immediate family.

         49.       Numerosity. The members of the Class are so numerous that joinder of all

  members would be impracticable. The proposed Class includes at least tens of members, if not

  more. Though the exact number and identity of Class members is not presently known, they can

  be identified through the review of records in possession, custody and control of Defendant, Kratos

  Logistics LLC.

         50.       Commonality and Predominance. There are numerous questions of fact and

  law common to the members of the Class that predominate over individual questions affecting any

  individual members, including but not limited to: Defendant, Kratos Logistics LLC’s defenses, to

  the extent that any such defenses apply, are commonly and generally applicable to Plaintiff and to

  the entire Class, and are not distinguishable or applicable against individual members of the

  proposed Class.

         51.       Typicality. The claims of Plaintiff herein are typical of the claims of the members

  of the Class as a whole: all of whom have sustained and/or will sustain damages, including

  irreparable harm, as a proximate or legal result of the common course of conduct of Defendant,

  Kratos Logistics LLC, as complained of in this class action complaint. The claims of the Plaintiff
                                                    9

                    135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 10 of 17




   are typical of the Class because Defendant, Kratos Logistics LLC, subjected all Class members to

   the same course of conduct (i.e., pay practices or in particular, non-payment practices).

            52.   Adequacy. Plaintiff, on behalf of himself and all others similarly situated, will

   fairly and adequately protect the interests of all members of the Class, and has retained counsel

   experienced in the prosecution of this type of wage and hour litigation. Neither Plaintiff nor his

   counsel has any interests that are antagonistic to the Class.

            53.   Superiority. A class action is superior to all other available methods for the fair

   and efficient adjudication of this lawsuit, because individual litigation of the claims of all Class

   members is economically unfeasible and procedurally impracticable. The likelihood of individual

   Class members prosecuting separate claims is remote, and even if every Class member could afford

   individual litigation, the court system likely would be unduly burdened by individual litigation of

   such cases. Individual Class members do not have a significant interest in individually controlling

   the prosecution of separate actions, and the individualized litigation would also present the

   potential for varying, inconsistent, or contradictory judgments and would magnify the delay and

   expense to all parties and to the court system resulting from multiple trials of the same factual

   issues. Plaintiff knows of no difficulty to be encountered in the management of this action that

   would preclude its maintenance as a class action. A class action in this matter will avoid case

   management difficulties and provide multiple benefits, including efficiency, economy of scale,

   unitary adjudication with consistent results and equal protection of the rights of each Class

   member, all by way of the comprehensive and efficient supervision of the litigation by a single

   court.

            54.   Without class certification, the prosecution of separate actions by individual

   members of the Class would create a risk of inconsistent or varying adjudications with respect to
                                                    10

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 11 of 17




   individual members of the proposed Class that would establish incompatible standards of conduct

   for Defendant, Kratos Logistics LLC. Defendant, Kratos Logistics LLC, acted or refused to act on

   grounds generally applicable to the Class and, as such, final injunctive relief or corresponding

   declaratory relief with regard to the members of the Class as a whole is appropriate.

          55.     Notice of a certified class action and any result or resolution of the litigation can be

   provided to Class members first-class mail, email, by dissemination with the pay stubs of current

   employees, publication, or such other methods of notice as deemed appropriate by the Court.

          56.     Plaintiff and Defendant, Kratos Logistics LLC, agreed that in exchange for Plaintiff

   expending time and effort on its behalf, it would compensate him at a specific hourly rate for each

   hour that he worked for it.

          57.     Defendant, Kratos Logistics LLC, also agreed with each of the similarly situated

   local delivery drivers that it would pay each of them an hourly wage in exchange for their

   performing work as a local delivery driver.

          58.     Defendant, Kratos Logistics LLC, required that Plaintiff complete training, and

   Plaintiff completed the training.

          59.     Defendant, Kratos Logistics LLC, also required that each of the similarly situated

   local delivery drivers completed the training.

          60.     Plaintiff and the other similarly situated local delivery drivers performed under the

   parties’ contract/agreement by attending the mandatory training sessions for Defendant, Kratos

   Logistics LLC, as aforesaid.

          61.     Defendants, however, failed and refused to pay Plaintiff and their other similarly

   situated local delivery drivers the agreed-upon hourly wages for all of the hours that they worked

   by paying them nothing at all for the time that they spent in the mandatory training sessions.
                                                    11

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 12 of 17




           62.      On information and belief, Amazon.com paid Defendant, Kratos Logistics LLC,

   for the time that Plaintiff and the other similarly situated local delivery drivers spent in training.

           63.      Plaintiff and the class of Defendant, Kratos Logistics LLC’s similarly situated local

   delivery drivers suffered damages in the form of lost wages – in particular, the difference between

   their unpaid minimum wages and agreed-upon wages – for the time that they spent attending the

   mandatory training sessions.

           64.      Plaintiff is entitled to recovery, for himself and on behalf of the similarly situated

   local delivery drivers, unpaid wages for the time spent in the training, attorneys’ fees pursuant to

   Fla. Stat. §448.08, costs, and all interest allowed by law.

           WHEREFORE Plaintiff, Johnny E. Poole, on behalf of himself and others similarly

   situated, demands the entry of a judgment in his favor and against Defendant, Kratos Logistics

   LLC, after trial by jury and as follows:

                 a. That the Court certify a class action for all similarly situated employees of

                    Defendant, Kratos Logistics LLC, who worked as local delivery drivers within the

                    past two (2) years and who did not receive their wages for the time spent during

                    training, appoint Plaintiff to serve as class representative, and appoint the

                    undersigned as class counsel;

                 b. That the named Plaintiff and all class members who do not opt out of these

                    proceedings recover compensatory breach of contract / wage damages;

                 c. That Plaintiff and the class recover an award of reasonable attorneys’ fees, costs,

                    and expenses pursuant to Fla. Stat. §448.08;

                 d. That the Defendant, Kratos Logistics LLC, be Ordered to make Plaintiff and all

                    class members who opt in whole by providing appropriate pay and other benefits
                                                     12

                     135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 13 of 17




                       wrongly denied in an amount to be shown at trial and other affirmative relief;

                    e. All interest allowed by law; and

                    f. Such other and further relief as the Court deems just and proper.

                                     COUNT III – FLSA RETALIATION

              Plaintiff, Johnny E. Poole, re-incorporates and re-alleges paragraphs 1 through 29 as

   though set forth fully herein and further alleges as follows:

              65.      Plaintiff had an exemplary employment history with Defendants.

              66.      Defendants failed and refused to pay Plaintiff at least a minimum wage for the hours

   that he spent in training with Defendants.

              67.      Plaintiff complained to Defendants that he was not paid “at all” for the hours that

   he spent completing the mandatory training – meaning that he complained that he did not receive

   at least a minimum wage for the hours he spent attending the mandatory training.

              68.      Defendants acted in a collective, concerted manner to retaliate against Plaintiff by

   depriving him of further work.

              69.      Defendants claimed that they could not provide Plaintiff with work because of a

   claim that he committed theft, purportedly under the direction of Amazon.com

              70.      Defendants’ claimed reason for terminating Plaintiff’s employment is false and a

   mere pretext for their retaliatory actions; not only did Defendants fail to provide any proof to

   Plaintiff, but Amazon.com authorized and approved Plaintiff to thereafter work for another

   company to provide the same services as those Plaintiff previously provided for Defendants.

              71.      Upon information and belief, Defendants hired other local delivery drivers during

   the weeks after terminating Plaintiff’s employment – and that they continue to hire local delivery

   drivers.
                                                          13

                        135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                      TEL 305.230.4884 FAX 305.230.4844
                                            www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 14 of 17




           72.      The FLSA, at 29 U.S.C. § 215(a)(3), makes it unlawful for an employer to retaliate

   against an employee who seeks to enforce her rights under the FLSA.

           73.      Defendants violated 29 U.S.C. § 215(a)(3) of the FLSA and showed reckless

   disregard of the provisions of the FLSA concerning retaliation by taking adverse actions against

   Plaintiff because repeatedly complained about not being paid at all for the mandatory training that

   he attended.

           74.      By reason of the foregoing acts of Defendants, Plaintiff has suffered damages,

   including lost income, benefits, and employer contributions.

           75.      Plaintiff is entitled to recover liquidated damages pursuant to the Fair Labor

   Standards Act.

           76.      Plaintiff requests recovery of his attorney’s fees and costs associated with this cause

   of action as provided by 29 U.S.C. § 216(b).

           WHEREFORE Plaintiff, Johnny E. Poole, demands the entry of a judgment in his favor

   and against Defendants, Kratos Logistics LLC, Miguel Angel Rodriguez, and Daniel Camejo,

   jointly and severally, after trial by jury, and as follows:

                    a.     That Plaintiff recover compensatory damages for compensatory/actual

                           damages including lost wages, lost opportunity to earn wages, future lost

                           wages, and an equal amount of liquidated damages as provided under the

                           law and in 29 U.S.C. § 216(b);

                    b.     That Plaintiff recover prejudgment interest if the Court does not award

                           liquidated damages;

                    c.     That Plaintiff recover for the mental anguish and distress caused by

                           Defendant’s retaliatory conduct;
                                                      14

                     135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                   TEL 305.230.4884 FAX 305.230.4844
                                         www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 15 of 17




                  d.      That Plaintiff recover an award of reasonable attorneys’ fees, costs, and

                          expenses pursuant to the FLSA;

                  e.      That Plaintiff recover all interest allowed by law; and

                  f.      Such other and further relief as the Court deems just and proper.

                  COUNT IV – FLORIDA WHISTLEBLOWER’S ACT CLAIM

          Plaintiff, Johnny E. Poole, re-incorporates and re-alleges paragraphs 1 through 12 as

   though set forth fully herein and further alleges as follows:

          77.     Plaintiff had an exemplary employment history with Defendant.

          78.     Plaintiff “perform[ed] services for and under the control and direction of an

   employer for wages or other remuneration,” for Defendant, and so Plaintiff was an employee of

   Defendant at all times material, as the term “employee” is defined by Fla. Stat. §448.101(2).

          79.     Defendant was at all times material a “private individual, firm, partnership,

   institution, corporation, or association that employs ten or more persons,” and so Defendant was

   Plaintiff’s employer, as the term “employer is defined by Fla. Stat. §448.101(3).

          80.     Plaintiff complained to Defendant about her reasonable and good faith belief that

   it was actually violating his FLSA rights by failing to pay him at least a minimum wage for the time

   that he spent in training.

          81.     Within a short time thereafter, Defendant retaliated against Plaintiff by terminating

   her employment as a result of his objection(s)/complaint(s) about not being paid at least a minimum

   wage (at all) for all of the time that he spent working while attending the mandatory training.

          82.     Defendant claimed that it could not provide Plaintiff with work because of a claim

   that he committed theft, purportedly under the direction of Amazon.com


                                                    15

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 16 of 17




          83.     Defendant’s claimed reason for terminating Plaintiff’s employment is false and a

   mere pretext for their retaliatory actions; not only did Defendant fail to provide any proof to

   Plaintiff, but Amazon.com authorized and approved Plaintiff to thereafter work for another

   company to provide the same services as those Plaintiff previously provided for Defendants.

          84.     Defendant actually violated the FLSA by failing to pay Plaintiff at all for the hours

   that he spent attending the mandatory trainings.

          85.     The FLSA is a “law, rule, or regulation” as the term is defined by Fla. Stat.

   §448.101(4) (“includes any statute or ordinance or any rule or regulation adopted pursuant to any

   federal, state, or local statute or ordinance applicable to the employer and pertaining to the

   business.”)

          86.     Defendant actually violated the Florida Minimum Wage Act by failing to pay

   Plaintiff at all for the hours that he spent attending the mandatory trainings.

          87.     The Florida Minimum Wage Act is a “law, rule, or regulation” as the term is

   defined by Fla. Stat. §448.101(4) (“includes any statute or ordinance or any rule or regulation

   adopted pursuant to any federal, state, or local statute or ordinance applicable to the employer and

   pertaining to the business.”)

          88.     Plaintiff objected and/or complained to Defendant about its failure to pay him at

   least the applicable minimum wage (i.e., “at all”) for all of the hours that he spent working while

   attending the mandatory training sessions.

          89.     Defendant disregarded the law and retaliated against Plaintiff shortly after he

   objected/complained about not receiving at least the applicable minimum wage (i.e., “at all”) for

   all of the hours that he spent working while attending the mandatory training sessions.


                                                    16

                   135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                 TEL 305.230.4884 FAX 305.230.4844
                                       www.fairlawattorney.com
Case 1:21-cv-22609-MGC Document 1 Entered on FLSD Docket 07/21/2021 Page 17 of 17




           90.     By initiating adverse employment actions against Plaintiff as aforesaid, Defendant

   violated the Florida Whistleblower Act.

           91.     Plaintiff was damaged and suffered a loss of his job, seniority rights, wages, benefits,

   and other remuneration as a direct and proximate result of Defendant’s retaliatory conduct.

         WHEREFORE Plaintiff, Johnny E. Poole, demands the entry of a judgment against

   Defendant, Kratos Logistics LLC, after trial by jury for compensatory damages including his lost

   benefits, lost seniority rights, lost wages past and future, lost benefits, and other remuneration

   (including paid time off), reinstatement to the same or equivalent position, attorneys’ fees pursuant

   to Fla. Stat. §448.103, costs, all interest allowed by law, and for such other and further relief as the

   Court deems just and proper.


                                     DEMAND FOR JURY TRIAL

         Plaintiff, Johnny E. Poole, demands a trial by jury of all issues so triable.

         Respectfully submitted this 21st day of July 2021,

                                                           s/Brian H. Pollock, Esq.
                                                           Brian H. Pollock, Esq.
                                                           Fla. Bar No. 174742
                                                           brian@fairlawattorney.com
                                                           FAIRLAW FIRM
                                                           135 San Lorenzo Avenue
                                                           Suite 770
                                                           Coral Gables, FL 33146
                                                           Tel: 305.230.4884
                                                           Counsel for Plaintiff




                                                     17

                    135 San Lorenzo Avenue, Suite 770, Coral Gables, Florida 33146
                                  TEL 305.230.4884 FAX 305.230.4844
                                        www.fairlawattorney.com
